DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Claim Objections
The 19 NOV 2021 amendment to claim 18 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 19 NOV 2021 amendment to claim 1 overcomes the rejection noted in the previous Office action.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of pre-AIA  35 U.S.C. 103.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of Or-Bach et al. (US 20100289064; below, “Or-Bach” – previously cited) as evidenced in or in view of Gudesen et al. (US 6787825; below, “Gudesen” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Or-Bach and Gudesen.
RE 1, Or-Bach, in Figs. 1 to 94C, especially Figs. 84A to 84G, and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    766
    543
    media_image1.png
    Greyscale
		a first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) comprising a plurality of first transistors and at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14), wherein said at least one metal layer interconnecting said first transistors (e.g., [0181]-[0183], [0540]);
a plurality of logic gates (Fig 84F (NAND, NOT)) comprising said at least one metal layer interconnecting said first transistors (e.g., [0497]);
a plurality of second transistors atop said at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14);
a plurality of third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) atop said second transistors;
a top metal layer (e.g., [0171]) atop said third transistors; and
a memory array (e.g., [0329], [0338], [0480], [0522]) comprising wordlines (8438, 8452 – [0544]), wherein said memory array comprises at least two rows by two columns of memory mini arrays (8432, e.g., [0544], Fig. 84E), wherein each of said mini arrays comprises at least four rows by four columns of memory cells (8432, e.g., [0544], Fig. 84E), wherein each of said memory cells comprises at least one of said second transistors or at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]), wherein each row of said memory cells is controlled through at least one of said wordlines (8438, 8452 – [0544]), wherein each of sic] channel have a same dopant type (e.g., [0258]-[0260]), and wherein said third transistors are fairly aligned to said first transistors (e.g., [0541]-[0546]).
Or-Bach discloses the claimed invention except for wherein said first single crystal layer comprises row decoders and column decoders; and wherein said first single crystal layer comprises at least one sense amplifier circuit.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders, column decoders, and at least one sense amplifier circuit (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Or-Bach as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry necessary to write and read content of memory, i.e., driver circuits, for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said fairly aligned means an alignment error smaller than 150 nm and greater than 1 nm (e.g., [0237], [0243]).
RE 3, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
an upper level atop at least a portion of said top metal layer (e.g., [0171]), wherein said upper level comprises a mono-crystalline silicon layer (e.g., Abstract, claims 1, 2, 4-6, 8, 14).
RE 4, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
a flash memory, wherein said flash memory comprises said memory array (e.g., [0214], [0545], 404 of Fig. 84F).
RE 5, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
a first set of external connections beneath said first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) to connect said device to a first external device, wherein said first set of external connections comprises through silicon vias (TSVs) (e.g., [0214], [0451], 404 of Fig. 9B).
RE 6, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein gate formation of at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) comprises use of Atomic Layer Deposition (ALD) (e.g., [0240], [0279], [0320]). 
RE 7, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein gate formation of at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) comprises use of plasma oxidation (e.g., [0245], [0269], [0273]).
RE 8, Or-Bach, in Figs. 1 to 94C, especially Figs. 84A to 84G, and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, and noted publications, the contents of which are incorporated by reference, discloses a3D semiconductor device, the device comprising:
a first single crystal layer (e.g., Abstract, [0258], claims 1, 2, 4-6, 8, 9) comprising a plurality of first transistors and at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14), wherein said at least one metal layer interconnecting said first transistors (e.g., [0181]-[0183], [0540]);
a plurality of logic gates (Fig 84F (NAND, NOT)) comprising said at least one metal layer interconnecting said first transistors (e.g., [0497]);
a plurality of second transistors atop said at least one metal layer (e.g., Abstract, [0171], claims 1, 8, 14);
a plurality of third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) atop said second transistors;
a top metal layer (e.g., [0171]) atop said third transistors; and
a memory array (e.g., [0329], [0338], [0480], [0522]) comprising wordlines (8438, 8452 – [0544]), wherein said memory array comprises at least two rows by two columns of memory  [0544]), wherein each of said wordlines is controlled by at least one of said plurality of logic gates (e.g., [0542], Figs 84F-G), (see Gudesen for: wherein said first single crystal layer comprises row decoders and column decoders) to control said memory cells, and wherein at least one of said second transistors is directly atop a portion of at least one of either said row decoders or said column decoders (e.g., [0327], [0540]-[0542], Figs 84F-G).
Or-Bach discloses the claimed invention except for wherein said first single crystal layer comprises row decoders and column decoders.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders and column decoders (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious … to modify the device of Or-Bach as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, Or-Bach discloses the claimed invention except for the 3D semiconductor device according to claim 8, wherein said first single crystal layer comprises at least one sense amplifier circuit for each of said memory mini arrays (8432, e.g., [0544], Fig. 84E).
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising at least one sense amplifier circuit (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45). See independent claim 8’s motivation to combine analysis.
RE 10, Or-Bach discloses the3D semiconductor device according to claim 8, wherein at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) has a cylinder shape (e.g., [0288], [0300]), wherein said third transistors are fairly aligned to said first transistors, and wherein said fairly aligned means an alignment error smaller than 150 nm and greater than 1 nm (e.g., [0237], [0243]).
RE 11, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein at least one of said third transistors (e.g., Figs. 8I, 41, 53E, [0501]-[0502], [0542]) is a junction-less transistor (e.g., [0208], [0258], [0307], [0308]), wherein said junction-less transistor has a source, a channel, and a drain, and wherein said source, said channel, and said drain have a same dopant type (e.g., [0258]-[0260]).
RE 12, Or-Bach discloses the3D semiconductor device according to claim 8, further comprising: an upper level atop said top metal layer (e.g., [0171]), wherein said upper level comprises a mono-crystalline silicon layer (e.g., Abstract, claims 1, 2, 4-6, 8, 14).
RE 13, Or-Bach discloses the3D semiconductor device according to claim 8, further comprising:
a first set of external connections beneath said first single crystal layer to connect said device to a first external device, wherein said first set of external connections comprises through

Claims 14, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of Or-Bach et al. (US 20100259296; below, “OB” – previously cited) as evidenced in or in view of CATOVIC et al. (US 20120106287; below, “CATOVIC” – previously cited). MPEP § 2143(A)-(G). Rejections are based on the combined teachings of OB and CATOVIC.
RE 14, OB, in Figs. 1 to 68F, and related text, e.g., Abstract, paragraphs [0001] to [0593], claims, 12/423,214, 12/577,532, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first single crystal layer (e.g., [0189]) comprising a plurality of first transistors and at least one metal layer, wherein said at least one metal layer interconnecting said first transistors (e.g., Fig 8A);
a plurality of logic gates (e.g., 6A14 (AND) Figs. 6A, 7, [0257]) comprising said at least one metal layer interconnecting said first transistors;
a plurality of second transistors (e.g., Figs 8A, 41, 45E-G) atop said at least one metal layer;
a plurality of third transistors (e.g., Figs 41, 53E, [0219]) atop said second transistors;
a top metal layer atop said third transistors (e.g., Figs 41, 53E); and
a memory array (e.g., [0257], [0266]) comprising wordlines, wherein said memory array comprises at least two rows by two columns of memory mini arrays, (see OOOOOOO for: wherein each of said mini arrays comprises at least four rows by four columns of memory cells), and wherein each of said memory cells comprises at least one of said second transistors or at least one of said third transistors (e.g., Figs 41, 53E, [0187], [0219]).
OB discloses the claimed invention except for wherein each of said mini arrays

CATOVIC, in FIGS. 1-14 and related text, e.g., Abstract, paragraphs [0001] to [0114], claims, teaches mini arrays comprises at least four rows by four columns of memory cells (e.g., FIGS. 1, 3, 10-12 and related text).
It would have been obvious … to modify the device of OB as taught by CATOVIC. This is because such modification: 1. allows specification of a size and a location of multiple sub-matrices for reading or writing the data in a flexible manner; and/or 2. has a logical memory space partitioned into a variable logic matrix size from a memory access to another memory access for a number of matrix calculation operations (see CATOVIC [0011], [0048]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 15, OB discloses the 3D semiconductor device according to claim 14, wherein each row of said memory cells is controlled by at least one of said wordlines, and wherein each of said wordlines is controlled by at least one of said plurality of logic gates (e.g., [0329], [0338], FIGS. 53A to 53E).
RE 18, OB discloses the 3D semiconductor device according to claim 14, wherein at least one of said third transistors (e.g., Figs 41, 53E) is junction-less transistor (e.g., Figs 54A-58G, 65A-C, [0208]), wherein said junction-less transistor has a source, a channel, and a drain, and wherein said source, said channel, and said drain have a same dopant type (e.g., [0315]).
RE 19, OB discloses the 3D semiconductor device according to claim 14, further comprising:

RE 20, OB discloses the 3D semiconductor device according to claim 14, further comprising:
a first set of external connections (e.g., Fig 9B) beneath said first single crystal layer to connect said device to a first external device, wherein said first set of external connections comprises through silicon vias (TSVs) (e.g., [0022], [0214], [0451], [0506]-[0507]).
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over embodiments of OB as evidenced in or in view of CATOVIC as further evidenced in or in further view of Gudesen. MPEP § 2143(A)-(G). Rejections are based on the combined teachings of OB, CATOVIC, and Gudesen.
RE 16, modified OB discloses the claimed invention except for the 3D semiconductor device according to claim 14, wherein said first single crystal layer comprises row decoders and column decoders to control said memory cells.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising row decoders and column decoders (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45).
It would have been obvious … to modify the device of OB as evidenced in or in view of CATOVIC as taught by Gudesen. This is because such modification would include stacked memory planes connected to underlying circuitry for high data transfer rates and high data throughput (cf. Gudesen, cols. 4-5, lns. 62-8). Also, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 17, modified OB discloses the claimed invention except for the 3D semiconductor device according to claim 14, wherein said first single crystal layer comprises at least one sense amplifier circuit for each of said memory mini arrays.
Gudesen, in Figs. 2-4 and related text, e.g., Abstract, cols. 1-20, teaches a first single crystal layer comprising sense amplifier circuits (e.g., col. 6, lns. 50-55; col. 7, lns. 28-45). See claim 16’s motivation to combine analysis.
Claims 1-20 are rejected.
Remarks
The 19 NOV 2021 amendments (CLM) to claims 1 and 18 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 19 NOV 2021 rebuttal arguments (REM pages 9-11) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Regarding the claim rejections under pre-AIA  35 U.S.C. § 103(a), applicants first assert that Or-Bach does not qualify as prior art. Secondly, applicants assert that modifying Or-Bach as taught by Gudesen would render Or-Bach’s device inoperable. REM page 9. The Office finds applicants’ first and second assertions to be unpersuasive.
Applicants first assertion is not persuasive because the claimed invention’s Effective Filing Date (EFD) is subsequent to Or-Bach’s printed publication date of 18 NOV 2010. Specifically, claim terms such as “row decoders”, “column decoders”, and “sense amplifier circuit” do not appear in priority chain applications 14821683, 13492395, 13273712, and 12970602, and 12949617. Accordingly, the claimed invention’s EFD is subsequent to 18 NOV 2010. Only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date. Regarding continuation-in-part (CIP) 
Applicants’ second assertion is not persuasive because: 1. it unduly limits the scope of Gudesen’s disclosure; 2. Gudesen does not criticize, discredit, or otherwise discourage the claimed invention noted in Or-Bach (cf. MPEP § 2143.01 I.); 3. evidence does not exist of an explicit teaching indicating that Gudesen cannot be combined with Or-Bach; and 4.Gudesen is analogous prior art from the same field of endeavor. Cf. MPEP § 2141.01(a). The Office contemplates that features of Gudesen can be combined with features from Or-Bach’s embodiments. In this fashion, hybrid configurations of the disclosed embodiments are well within the scope of the prior art inventions. Hence, applicants’ second assertion is not persuasive.
Regarding the rejections of claims 14, 15, and 18-20, applicants thirdly assert that OB does not qualify as prior art because OB and the claimed invention have common inventors and common assignee. REM page 10. Applicants’ third assertion is not persuasive because the claimed invention’s EFD is subsequent to OB’s printed publication date of 14 OCT 2010. As noted above, the claimed invention’s EFD is subsequent to 18 NOV 2010 because only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date. Therefore, applicants’ third assertion is not persuasive.
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive and the rejections of claims 1-20 are maintained.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER H SWANSON/Primary Examiner, Art Unit 2815